          Case 1:20-cv-02573-ALC Document 13 Filed 08/19/20 Page 1 of 2

Sheehan & Associates, P.C.                          60 Cuttermill Rd Ste 409, Great Neck NY 11021-3104
spencer@spencersheehan.com                                      tel. 516.303.0552     fax 516.234.7800

                                                             August 19, 2020
District Judge Andrew L. Carter, Jr
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007
                                                                  Re: 1:20-cv-02573-ALC
                                                                      Golden III v. Popular, Inc.
Dear District Judge Carter:

        This office, with co-counsel, represents the plaintiff. On Friday, August 14, 2020,
defendant filed a pre-motion letter seeking a conference prior to moving to dismiss the complaint.
In accordance with your Honor's Individual Practices, plaintiff submits this request for an
extension of time until August 28, 2020 to respond to defendant’s letter. The original date by which
plaintiff is required to respond to defendant’s letter is August 19, 2020. There have been no
previous requests for an extension to respond to defendant’s letter. No previous request was
granted or denied. Defendant consents to the present request. This request does not affect any other
scheduled dates. Thank you.
                                                             Respectfully submitted,

                                                             /s/Spencer Sheehan
                                                             Spencer Sheehan
         Case 1:20-cv-02573-ALC Document 13 Filed 08/19/20 Page 2 of 2




                                     Certificate of Service

I certify that on August 19, 2020, I served and/or transmitted the foregoing by the method below
to the persons or entities indicated, at their last known address of record (blank where not
applicable).

                                  CM/ECF           First-Class       Email            Fax
                                                      Mail
 Defendant’s Counsel                 ☒                  ☐              ☐               ☐
 Plaintiff’s Counsel                 ☒                  ☐              ☐               ☐
 Courtesy Copy to Court              ☐                  ☐              ☐               ☐


                                                       /s/ Spencer Sheehan
